Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “heat-resistant” in claims 18, 27, and 36 is a relative term which renders the claims indefinite. The term “heat-resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states “material for the cover 100 may be silicon or any other polymeric/plastic material” in paragraph [0033], however the specification also states “any material, other than silicon, with high thermal and fire resistance that can provide barrier to heat can replace silicon in making the protection cover for the torch” in paragraph [0052]. For the purpose of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michal (US 20150308781 A1), hereinafter Michal.

Regarding claim 18, Michal discloses a thermal protection device for prevention of injuries and damage to skin and belongings caused by high temperatures, the thermal protection device being configured to be removably positioned about a barrel (“The present disclosure and related inventions provides gun barrel caps which fit tightly and securely upon a wide variety of gun barrels at the muzzle to fully protect the barrel from contaminants entering the barrel, and to protect operators from burns from the muzzle after firing” paragraph [0003]) of a torch (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the device of Michal would be capable of use on the barrel of a torch), the thermal protection device comprising: 
a device body that is annular-shaped and includes an inside surface and an outside surface, the device body being selectively positionable about the barrel of the torch such that the inside surface is positioned adjacent to the barrel of the torch (“A first group of axially aligned and radially arrayed ridges 110 are formed to extend from the interior surface 104 of the cylindrical wall 102. Each ridge 110 has an apex 111 which provides a contact surface for the exterior of a gun barrel” paragraph [0017]), the device body being formed from a material having heat-resistant properties (“Such materials include, for example, silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added); 
a first plurality of ridges that are positioned along the inside surface of the device body (“A first group of axially aligned and radially arrayed ridges 110 are formed to extend from the interior surface 104 of the cylindrical wall 102” paragraph [0017]); and 
a second plurality of ridges that are positioned along the outside surface of the device body, the second plurality of ridges being distinct from the first plurality of ridges (“A second group of axially aligned and radially arrayed ridges 120 are formed to extend from the exterior surface 103 of the cylindrical wall 102” paragraph [0018]).

    PNG
    media_image1.png
    562
    766
    media_image1.png
    Greyscale

Regarding claim 19, Michal discloses the thermal protection device of claim 18 wherein the device body includes a first end that is open and a second end that is closed (Figures 5-10).

Regarding claim 21, Michal discloses the thermal protection device of claim 18 wherein the material includes a silicone elastomer (“Such materials include, for example, one or more of the following: synthetic rubber, natural rubber, neoprene, butyl rubber, silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added).

Regarding claim 22, Michal discloses the thermal protection device of claim 18 wherein the material of the device body is configured to withstand thermal communication with a substance having a temperature above 300 degrees Fahrenheit (“The gun barrel caps made of the disclosed materials have superior thermal insulative properties and can withstand when mounted on a rail on a gun radiated barrel temperatures as high as 1500 degrees F. or higher” paragraph [0004]).

Regarding claim 23, Michal discloses the thermal protection device of claim 18 wherein the first plurality of ridges extends parallel to a length of the device body (Figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 5741128 A), hereinafter Tsai, in view of Michal.

Regarding claim 18, Tsai discloses a thermal protection device for prevention of injuries and damage to skin and belongings caused by high temperatures, the thermal protection device being configured to be removably positioned about a barrel of a torch (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the device of Tsai would offer some degree of thermal protection), the thermal protection device comprising: 
a device body that is annular-shaped and includes an inside surface and an outside surface, the device body being selectively positionable about the barrel of the torch such that the inside surface is positioned adjacent to the barrel of the torch (“The nozzle cap 50 can be covered on the outer tube 43 of the flame nozzle assembly 4 when the hand gas torch is not in use” column 4, line 33). 

    PNG
    media_image2.png
    829
    533
    media_image2.png
    Greyscale

Tsai does not disclose:

a first plurality of ridges that are positioned along the inside surface of the device body; or 
a second plurality of ridges that are positioned along the outside surface of the device body, the second plurality of ridges being distinct from the first plurality of ridges.

However, Michal teaches:
the device body being formed from a material having heat-resistant properties (“Such materials include, for example, one or more of the following: synthetic rubber, natural rubber, neoprene, butyl rubber, silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added); 
a first plurality of ridges that are positioned along the inside surface of the device body (“A first group of axially aligned and radially arrayed ridges 110 are formed to extend from the interior surface 104 of the cylindrical wall 102. Each ridge 110 has an apex 111 which provides a contact surface for the exterior of a gun barrel” paragraph [0017]); and 
a second plurality of ridges that are positioned along the outside surface of the device body, the second plurality of ridges being distinct from the first plurality of ridges (“A second group of axially aligned and radially arrayed ridges 120 are formed to extend from the exterior surface 103 of the cylindrical wall 102” paragraph [0018]).

In view of Michal’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the device body being formed from a material having heat-resistant properties; 
a first plurality of ridges that are positioned along the inside surface of the device body; and 

One would have been motivated to include:
the device body being formed from a material having heat-resistant properties; 
a first plurality of ridges that are positioned along the inside surface of the device body; and 
a second plurality of ridges that are positioned along the outside surface of the device body, the second plurality of ridges being distinct from the first plurality of ridges because Michal states “The present disclosure and related inventions provides gun barrel caps which fit tightly and securely upon a wide variety of gun barrels at the muzzle to fully protect the barrel from contaminants entering the barrel, and to protect operators from burns from the muzzle after firing” (paragraph [0003]). Therefore, including the material and form of Michal will improve safety to the user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Michal, in view of Berlin (US 2385051 A), hereinafter Berlin.

Regarding claim 20, Michal discloses the thermal protection device of claim 18 further comprising an endcap that is configured to close one end of the device body (105).

Michal does not disclose the endcap being detachable from the device body.

However, Berlin teaches the endcap being detachable from the device body (“cap 17 may be made of thin rubber… the cap may be replaced” column 2, line 3).

    PNG
    media_image3.png
    358
    468
    media_image3.png
    Greyscale

Rosdal does not disclose that the end is removable. However, the court has held that removability is an indicia of obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In this case, one would find is desirable to remove the end in order to more easily replace or repair the end. Therefore, one would be motivated to include removability as taught by Berlin in the device of Michal.

Claims 24, 27-33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Michal, in view of Chanclon (US 20190061251 A1), hereinafter Chanclon.

Regarding claim 24, Michal discloses the thermal protection device of claim 23. 

Michal does not disclose a third plurality of ridges that are positioned along the inside surface of the device body; the third plurality of ridges extending perpendicularly to the length of the device body.

However, Chanclon teaches a plurality of ridges that are positioned along the inside surface of the device body; the plurality of ridges extending perpendicularly to the length of the device body (“In one example at least one retention feature 755A is protrudes from the inner wall of the outlet tube 733, to 

    PNG
    media_image4.png
    747
    519
    media_image4.png
    Greyscale

In view of Chanclon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of ridges that are positioned 
One would have been motivated to include a plurality of ridges that are positioned along the inside surface of the device body; the plurality of ridges extending perpendicularly to the length of the device body because Chanclon states “The retention feature 755A may facilitate a friction fit.” Therefore, including perpendicular ridges will improve the friction fit of the device of Michal. Additionally, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the direction of the ridges. The applicant provides several embodiments without an explanation of the benefit of any particular ridge pattern. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the directions of at least some of the ridges of Michal.

Regarding claims 27-29, Michal discloses a thermal protection device for prevention of injuries and damage to skin and belongings caused by high temperatures, the thermal protection device being configured to be removably positioned about a barrel (“The present disclosure and related inventions provides gun barrel caps which fit tightly and securely upon a wide variety of gun barrels at the muzzle to fully protect the barrel from contaminants entering the barrel, and to protect operators from burns from the muzzle after firing” paragraph [0003]) of a torch (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the device of Michal would be capable of use on the barrel of a torch), the thermal protection device comprising: 
a device body that is annular-shaped and includes an inside surface and an outside surface, the device body being selectively positionable about the barrel of the torch such that the inside surface is positioned adjacent to the barrel of the torch (“A first group of axially aligned and radially arrayed ridges 110 are formed to extend from the interior surface 104 of the cylindrical wall 102. Each ridge 110 has an silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added); 
a first plurality of ridges that are positioned along the inside surface of the device body, the first plurality of ridges extending in a first direction relative to a length of the device body, wherein the first plurality of ridges extends parallel to a length of the device body (“A first group of axially aligned and radially arrayed ridges 110 are formed to extend from the interior surface 104 of the cylindrical wall 102” paragraph [0017]).

Michal does not disclose a second plurality of ridges that are positioned along the inside surface of the device body, wherein the second plurality of ridges extends perpendicularly to the length of the device body.

However, Chanclon teaches a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body (“In one example at least one retention feature 755A is protrudes from the inner wall of the outlet tube 733, to engage and retain the snout 773 when inserted. In the illustrated example, the retention feature 755A may include a deformable structure that protrudes from the inner wall and is deformed when the snout 773 is pushed into the tube 733. The retention feature 755A may be integral to the tube. For example, the retention feature 755A is of the same plastic compound as the outlet tube 733. The retention feature 755A can be an annular ridge protruding from the inner wall of the outlet tube 733, orthogonal to the flow direction F. In other examples, at least one bump or rib, or series of bumps or ribs can be provided. In different examples the ribs may extend parallel or orthogonal to the flow direction F. The retention feature 755A may facilitate a friction fit between the outlet tube 733 and the snout 773 when 

In view of Chanclon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body as is taught in Chanclon, in the thermal protection device disclosed by Michal.
One would have been motivated to include a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body because Chanclon states “The retention feature 755A may facilitate a friction fit.” Therefore, including perpendicular ridges will improve the friction fit of the device of Michal. Additionally, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the direction of the ridges. The applicant provides several embodiments without an explanation of the benefit of any particular ridge pattern. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the directions of at least some of the ridges of Michal.

Regarding claim 30, Michal, as modified by Chanclon, discloses the thermal protection device of claim 27 wherein the device body includes a first end that is open and a second end that is closed (Figures 5-10 of Michal).

Regarding claim 32, Michal, as modified by Chanclon, discloses the thermal protection device of claim 27 wherein the material includes a silicone elastomer (“Such materials include, for example, one or more of the following: synthetic rubber, natural rubber, neoprene, butyl rubber, silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added).

Regarding claim 33, Michal, as modified by Chanclon, discloses the thermal protection device of claim 27 wherein the material of the device body is configured to withstand thermal communication with a substance having a temperature above 300 degrees Fahrenheit (“The gun barrel caps made of the disclosed materials have superior thermal insulative properties and can withstand when mounted on a rail on a gun radiated barrel temperatures as high as 1500 degrees F. or higher” paragraph [0004]).

Regarding claim 36, Michal discloses a thermal protection device for prevention of injuries and damage to skin and belongings caused by high temperatures, the thermal protection device being configured to be removably positioned about a barrel (“The present disclosure and related inventions provides gun barrel caps which fit tightly and securely upon a wide variety of gun barrels at the muzzle to fully protect the barrel from contaminants entering the barrel, and to protect operators from burns from the muzzle after firing” paragraph [0003]) of a torch (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the device of Michal would be capable of use on the barrel of a torch), the thermal protection device comprising: 
silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added); 
a first plurality of ridges that are positioned along the inside surface of the device body, the first plurality of ridges extending parallel to a length of the device body (“A first group of axially aligned and radially arrayed ridges 110 are formed to extend from the interior surface 104 of the cylindrical wall 102. Each ridge 110 has an apex 111 which provides a contact surface for the exterior of a gun barrel” paragraph [0017]); and 
a third plurality of ridges that are positioned along the outside surface of the device body, the third plurality of ridges being distinct from the first plurality of ridges and the second plurality of ridges (“A second group of axially aligned and radially arrayed ridges 120 are formed to extend from the exterior surface 103 of the cylindrical wall 102” paragraph [0018]).

Michal does not disclose a second plurality of ridges that are positioned along the inside surface of the device body, the second plurality of ridges extending perpendicularly to the length of the device body.

However, Chanclon teaches a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body 

In view of Chanclon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body as is taught in Chanclon, in the thermal protection device disclosed by Michal.
One would have been motivated to include a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body because Chanclon states “The retention feature 755A may facilitate a friction fit.” Therefore, including perpendicular ridges will improve the friction fit of the device of Michal. Additionally, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the direction of the ridges. The applicant provides several embodiments without an explanation of the benefit of any particular ridge pattern. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the directions of at least some of the ridges of Michal.

Regarding claim 37, Michal, as modified by Chanclon, discloses the thermal protection device of claim 36 wherein the material includes a silicone elastomer (“Such materials include, for example, one or more of the following: synthetic rubber, natural rubber, neoprene, butyl rubber, silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Michal, and further in view of Plut (US 20140145380 A1), hereinafter Plut.

Regarding claim 25, Tsai, as modified by Michal, discloses the thermal protection device of claim 18 further comprising a strap that is coupled to the device body (Element 59 of Tsai). 

Tsai does not disclose the strap being configured to help maintain the positioning of the device body about the barrel of the torch. 

However, Plut teaches the strap being configured to help maintain the positioning of the device body about the barrel of the torch (“tension generated in spring 15 draws protector cap 12 against torch tip 6 and thereby retains protector cap 12 on torch tip 6” paragraph [0025]).

    PNG
    media_image5.png
    246
    776
    media_image5.png
    Greyscale

In view of Plut’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the strap being configured to help maintain the positioning of the device body about the barrel of the torch as is taught in Plut, in the thermal protection device disclosed by Tsai.
One would have been motivated to include the strap being configured to help maintain the positioning of the device body about the barrel of the torch because Plut states that the configuration retains the protector cap. Therefore, including the features of Plut will provide a more secure arrangemnet.

Regarding claim 26, Tsai, as modified by Michal and Plut, discloses the thermal protection device of claim 25 wherein the strap is pivotably coupled to the device body (Both the straps of Tsai and Plut are capable of pivoting in relation to the device body).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Michal, and further in view of Chanclon.

Regarding claims 27-29, Tsai discloses a thermal protection device for prevention of injuries and damage to skin and belongings caused by high temperatures, the thermal protection device being configured to be removably positioned about a barrel of a torch (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable 
a device body that is annular-shaped and includes an inside surface and an outside surface, the device body being selectively positionable about the barrel of the torch such that the inside surface is positioned adjacent to the barrel of the torch (“The nozzle cap 50 can be covered on the outer tube 43 of the flame nozzle assembly 4 when the hand gas torch is not in use” column 4, line 33). 

Tsai does not disclose:
the device body being formed from a material having heat-resistant properties; 
a first plurality of ridges that are positioned along the inside surface of the device body, the first plurality of ridges extending in a first direction relative to a length of the device body, wherein the first plurality of ridges extends parallel to a length of the device body; or
a second plurality of ridges that are positioned along the inside surface of the device body, wherein the second plurality of ridges extends perpendicularly to the length of the device body.

However, Michal teaches:
the device body being formed from a material having heat-resistant properties (“Such materials include, for example, one or more of the following: synthetic rubber, natural rubber, neoprene, butyl rubber, silicone, urethane, viscoelastic urethane, nylon, PVC, polyethylene, polystyrene, polypropylene, PVB, PVDF or Nanbrol®, a nano-particle reinforced nitrile butadiene rubber (NBR), and thermoplastic polymer alloys with SBR, EPDM or urethanes as base polymers and blended to optimize dynamic properties, dimensional stability and elasticity, thermal resistance and fatigue performance” paragraph [0003] emphasis added); 
a first plurality of ridges that are positioned along the inside surface of the device body, the first plurality of ridges extending in a first direction relative to a length of the device body, wherein the first plurality of ridges extends parallel to a length of the device body (“A first group of axially aligned and radially arrayed ridges 110 are formed to extend from the interior surface 104 of the cylindrical wall 102” paragraph [0017]).

In view of Michal’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the device body being formed from a material having heat-resistant properties; 
a first plurality of ridges that are positioned along the inside surface of the device body, the first plurality of ridges extending in a first direction relative to a length of the device body, wherein the first plurality of ridges extends parallel to a length of the device body as is taught in Michal, in the thermal protection device disclosed by Tsai.
One would have been motivated to include:
the device body being formed from a material having heat-resistant properties; 
a first plurality of ridges that are positioned along the inside surface of the device body, the first plurality of ridges extending in a first direction relative to a length of the device body, wherein the first plurality of ridges extends parallel to a length of the device body because Michal states “The present disclosure and related inventions provides gun barrel caps which fit tightly and securely upon a wide variety of gun barrels at the muzzle to fully protect the barrel from contaminants entering the barrel, and to protect operators from burns from the muzzle after firing” (paragraph [0003]). Therefore, including the material and form of Michal will improve safety to the user. 

Tsai, as modified by Michal, does not disclose a second plurality of ridges that are positioned along the inside surface of the device body, wherein the second plurality of ridges extends perpendicularly to the length of the device body.

However, Chanclon teaches a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body (“In one example at least one retention feature 755A is protrudes from the inner wall of the outlet tube 733, to engage and retain the snout 773 when inserted. In the illustrated example, the retention feature 755A may include a deformable structure that protrudes from the inner wall and is deformed when the snout 773 is pushed into the tube 733. The retention feature 755A may be integral to the tube. For 

In view of Chanclon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body as is taught in Chanclon, in the thermal protection device disclosed by Michal.
One would have been motivated to include a plurality of ridges that are positioned along the inside surface of the device body, wherein the plurality of ridges extends perpendicularly to the length of the device body because Chanclon states “The retention feature 755A may facilitate a friction fit.” Therefore, including perpendicular ridges will improve the friction fit of the device of Michal. Additionally, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the direction of the ridges. The applicant provides several .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Michal, in view of Chanclon, and further in view of Rosdal.

Regarding claim 31, Michal, in view of Chanclon, discloses the thermal protection device of claim 27 further comprising an endcap that is configured to close one end of the device body (Element 105 of Michal). 

Michal, as modified by Chanclon, does not disclose the endcap being detachable from the device body.

However, Berlin teaches the endcap being detachable from the device body (“cap 17 may be made of thin rubber… the cap may be replaced” column 2, line 3).

Rosdal does not disclose that the end is removable. However, the court has held that removability is an indicia of obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In this case, one would find is desirable to remove the end in order to more easily replace or repair the end. Therefore, one would be motivated to include removability as taught by Berlin in the device of Michal.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Michal, in view of Chanclon, and further in view of Plut.

Regarding claim 34, Tsai, as modified by Michal and Chanclon, discloses the thermal protection device of claim 27 further comprising a strap that is coupled to the device body (Element 59 of Tsai). 



However, Plut teaches the strap being configured to help maintain the positioning of the device body about the barrel of the torch (“tension generated in spring 15 draws protector cap 12 against torch tip 6 and thereby retains protector cap 12 on torch tip 6” paragraph [0025]).

In view of Plut’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the strap being configured to help maintain the positioning of the device body about the barrel of the torch as is taught in Plut, in the thermal protection device disclosed by Tsai.
One would have been motivated to include the strap being configured to help maintain the positioning of the device body about the barrel of the torch because Plut states that the configuration retains the protector cap. Therefore, including the features of Plut will provide a more secure arrangemnet.

Regarding claim 35, Tsai, as modified by Michal, Chanclon, and Plut, discloses the thermal protection device of claim 34 wherein the strap is pivotably coupled to the device body (Both the straps of Tsai and Plut are capable of pivoting in relation to the device body).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ursprung (US 4781482 A) “the heating element extrusion nozzle is covered with a silicone rubber heat resistant sheath to reduce the danger of operator injury” column 2, line 56
Jackson (US 5562209 A) “elastic security strap (7) fits over to secure the said item” column 2, line 56

    PNG
    media_image6.png
    348
    505
    media_image6.png
    Greyscale

Lee (US 20160206071 A1) “burn prevention cover 320” paragraph [0064]

    PNG
    media_image7.png
    451
    350
    media_image7.png
    Greyscale

LeBlanc (US D508146 S) 

    PNG
    media_image8.png
    674
    133
    media_image8.png
    Greyscale

Pasquale (US 6019404 A) 

    PNG
    media_image9.png
    201
    826
    media_image9.png
    Greyscale

Schnyder (US 6516550 B1) 

    PNG
    media_image10.png
    291
    472
    media_image10.png
    Greyscale

Rogers (US 5622297 A) “With spring 21 looped around the butt of handgun 35 and the muzzle of the gun pressed against muzzle stop 20, it may be seen that pistol 35 is securely contained in the holster” column 2, line 47

    PNG
    media_image11.png
    440
    558
    media_image11.png
    Greyscale

Sukala (US 3063184 A) 

    PNG
    media_image12.png
    294
    496
    media_image12.png
    Greyscale

Kassabian (US 3354569 A) 

    PNG
    media_image13.png
    165
    424
    media_image13.png
    Greyscale

Cossio (US 20030005614 A1) “The retaining device 26, which is connected by its proximal end 30 to the cover member 12 near the open end 24, is then slid over gun 50 at the end substantially opposite the barrel end. At the distal end 28 of retaining device 26, the adjustment member 32 is then adjusted to lengthen or shorten the retaining device 26 and to secure the blocking device 10” paragraph [0036]

    PNG
    media_image14.png
    550
    822
    media_image14.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762          


/JORGE A PEREIRO/Primary Examiner, Art Unit 3799